DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 27 April 2022, which papers have been made of record.
Claims 1-5, 7, and 11-24 are currently presented for examination, of which claims 1-2 and 18-24 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 18-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 3-5, 7, and 11-17, drawn to an apparatus, classified in CPC B21J15/32.
II. Claims 18-24, drawn to an apparatus, classified in CPC B21J15/12.
Inventions of Groups I and II are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design. For example, the invention of Group II can have a design not including a collet.  The invention of Group I can have a design not including a tubular nose piece having a bore extending axially therethrough.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claims 5 and 14 are objected to because of the following informalities:  it appears there is a typographical error at line two of claim 5, which recites “air passage portion is includes a through groove.”  It appears that one of “is” and “includes” should be removed.
Regarding claim 14, it appears there is a missing word, such as “in” between “air flow path” and “the collet” in line 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 7, 12, and 15-16
Claims 3-5, 7, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 3,630,427 to Stokes (hereinafter “Stokes”) and in view United States Patent Application Publication 2022/0144386 to Lang et al. (hereinafter “Lang”).
Regarding claim 3, Stokes discloses a rivet fastening device (see Fig. 1) comprising: a rod-shaped punch (72); a tubular collet (77) having an internal cavity (see Fig. 1, collet shown hollow) through which the punch can be inserted and an air passage portion through which air can pass in the radial direction of the collet (see Col. 2, lines 32-38); a tubular nose piece (75) that houses the collet (see Fig. 1); and a nose piece support portion (84) that supports the nose piece and is configured to supply a self-piercing rivet (rivet including mandrel 85, 85b) having a through hole (mandrel extends through hole in flange portion 85b), the nose piece support portion having a first exhaust port for discharging air passing through the air passage portion of the collet to the outside of the device (between 77 and 80; see Fig. 1 or through opening at guide member 84, where no rivet is present, air would be able to pass through), wherein the rod-shaped punch (72) has a first axial end (see Fig. 1, end in contact with mandrel at 85) configured to contact the self-piercing rivet and a second axial end (end of punch towards second rod 73; see fig. 1) opposite to the first axial end, and wherein the device is configured so that when the rod-shaped punch drives the self-piercing rivet, the first axial end the punch faces the through hole of the self-piercing rivet (see Fig. 1).
Stokes teaches that a pressure source (110) may be used to operate the rivet setting device (see Col. 3, lines 9-20).  Stokes does not explicitly disclose that punch has an air flow path in which at least two openings are communicated with each other. However, it is known in the art of rivet setting devices to provide such punches.
For example, Lang teaches a rivet fastening device (see Figs. 1 and 2) including a punch (20). The punch (20) includes a passage (see Fig. 1, unnumbered passage near lower end of punch) therethrough, including a first opening (see Fig. 1, lower end of passage) and a second opening (see Fig. 1, horizontally extending opening). Lang teaches that during operation an actuator (2) may produce pressure (see paragraph [0022]) to advance the punch (paragraph [0023]).
    PNG
    media_image1.png
    236
    344
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by Stokes to use another and conventional punch configuration, such as a punch having an air flow passage as shown by Lang. (See MPEP 2143(A)). The resulting method would predictably operate in substantially the same manner as Stokes without modification of the principles of operation of Stokes so long as the punch of the combination is capable of pressing or pushing a rivet held at the nose of the rivet device.
Thus, the combination of Stokes and Lang teaches the limitations of claim 3.
Regarding claim 4, the combination of Stokes and Lang teaches the limitations of claim 3, and further Stokes teaches that the collet (77) includes at least two collet pieces (main body of collet and finger 76), and the air passage portion (between collet fingers 76) includes a gap between the at least two collet pieces (multiple fingers disclosed, see Col. 2, lines 32-44).  One having ordinary skill in the art would at least reasonably expect that the multiple fingers are separated by a gap, even if such gap is not visible in Fig 1.
Regarding claim 5, the combination of Stokes and Lang teaches the limitations of claim 3, and further Stokes teaches that the air passage portion (between collet fingers 76) is includes a through groove (one having ordinary skill in the art would at least reasonably understand that there is a gap or groove between multiple fingers as disclosed) that allows air to flow therethrough from the internal cavity of the collect to the outside of the collet (77).
the collet (77) includes multiple collet fingers (76).  One having ordinary skill in the art would at least reasonably expect that the multiple fingers are separated by a gap, even if such gap is not visible in Fig 1, such that one having ordinary skill would understand there to be a through groove between the fingers in the air passing portion.
Regarding claim 7, the combination of Stokes and Lang teaches the limitations of claim 3.  The combination does not explicitly disclose that the nose piece has a second exhaust port for exhausting air passing through the collet to the outside, however the MPEP instructs the examiner that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  The examiner takes the position that duplicating the exhaust port taught by Stokes (see rejection of claim 3, above) would not produce a new and unexpected result.
Regarding claim 12, the combination of Stokes and Lang teaches the limitations of claim 3, and further Lang teaches that the at least two openings further include a second opening extending through a radial surface of the rod shaped punch (see Fig. 1, horizontally extending opening) and communicating with the air passage portion of the collet (the passage would communicate with the collet in the device of the combination).
Regarding claim 15, the combination of Stokes and Lang teaches the limitations of claim 3, and further Stokes teaches that the nose piece (75) has a first axial end (rightmost end in Fig. 1) configured to abut a plate (see Fig. 1, would abut plate members if rivet is not present) through which the self-piercing rivet is driven and a second axial end (leftmost end of nosepiece) attached to the nose piece support portion (84).
Regarding claim 16, the combination of Stokes and Lang teaches the limitations of claim 3, and further Stokes teaches that the collet (77) has at least one groove (one having ordinary skill in the art would at least reasonably understand that there is a gap or groove between multiple fingers as disclosed) formed in the at least one of an inner radial surface of the collet (77) and an outer radial surface of the collet (77), the at least one groove extending in the axial direction of the collet (one having ordinary skill in the art would reasonably expect axially extending fingers would define an axially extending groove) and allowing air to flow therethrough from the at least one air flow path of the rod-shaped punch (72) to the first exhaust port of the nose piece support portion (84).
Alternatively, Claims 4-5 and 16-17; and Claims 13-14
Claims 4-5, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stokes and Lang as applied to claims 3 and 12above, and further in view of United States Patent Application Publication 2007/0295779 to Fulbright (hereinafter “Fulbright”).
Regarding claim 4, the combination of Stokes and Lang teaches the limitations of claim 3, and further Stokes teaches that the collet (77) includes at least two collet pieces (main body of collet and finger 76), and the air passage portion (between collet fingers 76) includes a gap between the at least two collet pieces (multiple fingers disclosed, see Col. 2, lines 32-44).  One having ordinary skill in the art would at least reasonably expect that the multiple fingers are separated by a gap, even if such gap is not visible in Fig 1.
In the event that Applicant does not agree that the fingers would define such a gap, such is known in the art of conventional collets, such as the collet of Fulbright. 
Fulbright teaches a rivet fastening device (1) including a collet (45) having a plurality of fingers (45a, 45b, 45c, 45d, 45 e, 45f, 45g, 45h; see paragraph [0114]).  There is a gap between each of the fingers shown (see Fig. 1E).
It would have been obvious to one having ordinary skill in the art to provide the apparatus taught by Stokes and Lang with a conventional collet configuration such as the configuration shown by Fulbright having multiple fingers with a gap between each finger. (See MPEP 2143(A)).  The resulting apparatus would predictably allow air to pass through the gap between each finger, without modification of the principles of operation of Stokes.
Thus, the combination of Stokes, Lang, and Fulbright teaches the limitations of claim 4.
Regarding claim 5, the combination of Stokes and Lang teaches the limitations of claim 3, and further Stokes teaches that the air passage portion (between collet fingers 76) is includes a through groove (one having ordinary skill in the art would at least reasonably understand that there is a gap or groove between multiple fingers as disclosed) that allows air to flow therethrough from the internal cavity of the collect to the outside of the collet (77).
In the event that Applicant does not agree that the fingers would define such a gap, such is known in the art of conventional collets, such as the collet of Fulbright. 
Fulbright teaches a rivet fastening device (1) including a collet (45) having a plurality of fingers (45a, 45b, 45c, 45d, 45 e, 45f, 45g, 45h; see paragraph [0114]).  There is a gap between each of the fingers shown (see Fig. 1E).
It would have been obvious to one having ordinary skill in the art to provide the apparatus taught by Stokes and Lang with a conventional collet configuration such as the configuration shown by Fulbright having multiple fingers with a gap between each finger. (See MPEP 2143(A)).  The resulting apparatus would predictably allow air to pass through the gap between each finger, without modification of the principles of operation of Stokes.
Thus, the combination of Stokes, Lang, and Fulbright teaches the limitations of claim 5.
Regarding claim 13, the combination of Stokes and Lang teaches the limitations of claim 12.  The combination does not explicitly disclose that the collet includes a first air flow path and a second air flow path, the first air flow path extending in an axial direction and the second air flow path extending in the radial direction.  However, such collet configurations are known.
Fulbright teaches a rivet fastening device (1) including a collet (45) having a plurality of fingers (45a, 45b, 45c, 45d, 45 e, 45f, 45g, 45h; see paragraph [0114]). There is a gap between each of the fingers shown (see Fig. 1E), such that an air flow path extends longitudinally through the collet fingers (see Fig.1E) and a second air flow path extending radially between the collet fingers (extending through the same fingers to the radial interior of the collet.
It would have been obvious to one having ordinary skill in the art to provide the apparatus taught by Stokes and Lang with a conventional collet configuration such as the configuration shown by Fulbright having multiple fingers with a gap between each finger. (See MPEP 2143(A)).  The resulting apparatus would predictably allow air to pass through the gap between each finger, without modification of the principles of operation of Stokes.
Thus, the combination of Stokes, Lang, and Fulbright teaches the limitations of claim 13.
Regarding claim 14, the combination of Stokes, Lang, and Fulbright teaches the limitations of claim 13, and further Lang teaches that the at least two openings (see annotated Figure above) further includes a third opening extending through the radial surface of the rod-shaped punch (20) and communicating with the air passage portion of the collet (air passages within the punch will communicate with the collet surrounding them in the device of the combination), the second air flow path (radial passage between collet fingers) the collet extending in the radial direction of the collet from the first air flow path of the collet to the second and third openings. 
Regarding claim 16, the combination of Stokes and Lang teaches the limitations of claim 3, and further Stokes teaches that the collet (77) has at least one groove (one having ordinary skill in the art would at least reasonably understand that there is a gap or groove between multiple fingers as disclosed) formed in the at least one of an inner radial surface of the collet (77) and an outer radial surface of the collet (77), the at least one groove extending in the axial direction of the collet (one having ordinary skill in the art would reasonably expect axially extending fingers would define an axially extending groove) and allowing air to flow therethrough from the at least one air flow path of the rod-shaped punch (72) to the first exhaust port of the nose piece support portion (84).
In the event that Applicant does not agree that the fingers would define such a gap, such is known in the art of conventional collets, such as the collet of Fulbright. 
Fulbright teaches a rivet fastening device (1) including a collet (45) having a plurality of fingers (45a, 45b, 45c, 45d, 45 e, 45f, 45g, 45h; see paragraph [0114]).  There is a gap between each of the fingers shown (see Fig. 1E).
It would have been obvious to one having ordinary skill in the art to provide the apparatus taught by Stokes and Lang with a conventional collet configuration such as the configuration shown by Fulbright having multiple fingers with a gap between each finger. (See MPEP 2143(A)).  The resulting apparatus would predictably allow air to pass through the gap between each finger, without modification of the principles of operation of Stokes.
Thus, the combination of Stokes, Lang, and Fulbright teaches the limitations of claim 16.
Regarding claim 17, the combination of Stokes, Lang, and Fulbright teaches the limitations of claim 16, and further Fulbright teaches that the at least one groove includes an inner groove (between fingers toward radially inner portion of collet, see Fig. 1D at horizontally extending portions, right side of figure) formed on inner radial surface of the collet (45) and an outer groove formed (between fingers at frustoconical portion 45a; see Fig. 1d) in the outer radial surface of the collet (45).
Response to Arguments
Specification
Applicant’s arguments, see Response, filed 27 April 2022, with respect to the objection to the Specification have been fully considered and are persuasive.  The objection of 3 February 2022 has been withdrawn. 
Claim Rejections - 35 USC § 112
Applicant’s arguments, see Response, filed 27 April 2022, with respect to the rejection of Claims 3-10 have been fully considered and are persuasive.  The rejection of 3 February 2022 has been withdrawn. 
Claim Rejections - 35 USC § 103
Applicant’s arguments, see Response, filed 27 April 2022, with respect to the rejection(s) of claim(s) 3-10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lang.
Claims 3-10 were previously rejected over the combination of Stokes and Blacket.
The examiner notes with appreciation that Applicant has identified a typographical error in the Office Action of 3 February 2022.  The punch element should have been identified as element 72, not element 2.
Applicant assert that Blacket teaches a punch having a passage through which vacuum is passed.  The examiner agrees.
While the examiner respectfully notes that the proposed combination did not require incorporating the vacuum source of Blacket, the examiner has withdrawn the rejection.
The examiner notes that though the claims require punches though which an air flow path extends, there is no claimed air flow source.
Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/Ryan J. Walters/Primary Examiner, Art Unit 3726